Citation Nr: 1532591	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 1984. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Officer (RO) in Honolulu, Hawaii.  The claim was then transferred to the RO in Phoenix, Arizona, which denied the claim of service connection for posttraumatic stress disorder (PTSD), major depression, and bipolar mood swings.  The Veteran appealed the bipolar disorder claim in a July 2008 VA Form 9.  

A hearing was held in November 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In a February 2011 decision, the Board denied entitlement to service connection for bipolar disorder.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In a May 2012 decision, the Court affirmed the Board's decision.  The Veteran then appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), which issued a decision in September 2013 that vacated the Court's May 2012 decision and remanded the case for application of the correct statutory standard under 38 U.S.C. § 5103A(d)(2) when determining whether a VA examination is required in this case.  The Court, in turn, vacated the Board's February 2011 decision in a Memorandum Decision, and the case was remanded.  In June 2014 and January 2015, the Board remanded the matter for additional development of the record.  

The January 2015 remand directed the RO to provide the Veteran a VA psychiatric examination.  It also directed the examiner to provide responses to questions concerning the etiology of the Veteran's bipolar disorder, including whether it pre-existed his active duty service and was then aggravated by the service, or whether it was directly caused by his service.  Review of the resulting March 2015 examination report and opinions reveals that there has been, at the very least, substantial compliance with these remand directives and thus, the Board will proceed with its adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's bipolar disorder was caused or aggravated by his active duty service. 


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  To this end, he received a pre-adjudication VCAA notice letter in April 2006 prior to adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  It also informed him of how VA determines the "downstream" issues of disability rating and effective date.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist an appellant with development of his or her claim.  To satisfy this, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also post-service VA and private treatment records.  His records from the Social Security Administration (SSA) have also been obtained.  

With regard to the identified Crozer-Keystone Health Records, the VA requested these records in April 2008, September 2009, and April 2010.  Unfortunately, there has been no response to these requests.  The Board notes, however, some of the Crozer-Keystone treatment records have been included with the Veteran's SSA records.  Given the exhaustive attempts to obtain the private records from Crozer-Keystone, the Board finds the duty to assist to obtain outstanding medical records has been satisfied and that any further search attempts would be futile.

Additionally, the Veteran was provided an examination in May 2015.  The report of the VA examination provides comment on the possible relationship between the claimed bipolar disorder and the Veteran's active duty service and is supported by a detailed rationale.  Accordingly, the Board finds that VA's duty to assist has been met.

II. Service Connection

The Veteran has variously alleged, including at his November 2010 hearing, that his bipolar disorder is related to his active duty service.  He claims that during service he started experiencing anxiety, depression, and increasing anger.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of soundness, the evidence must clearly and unmistakably show that the disorder at issue pre-existed entry into service and that the disorder did not undergo aggravation in or as a result of service.  Once it is determined that a disorder pre-existed entry into service, the burden of proof falls on VA to demonstrate that the established pre-existing condition of a Veteran was not aggravated during service. See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, presumptive service connection is available to veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).   If the conditions subject to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  As an acquired psychiatric disorder, such as bipolar disorder, is not a chronic disease under § 3.309(a), the Court finds as a matter of law that continuity of symptomatology may not serve in lieu of medical nexus. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served approximately two months of active duty service.  At his July 1984 enlistment examination, the examiner indicated that his psychiatric system was normal.  The Veteran did not report any psychiatric problems on the accompanying Report of Medical History.  Thus, he is presumed sound at entrance.

There are no STRs concerning a psychiatric issue, including any for anxiety or depression.  The Veteran was discharged from the Navy in October 1984 because he failed to adapt to the naval environment.  On his Authorization for Separation, it was noted that he did not have the ability or determination to satisfactorily complete the required courses to proceed.  

In September 1994, the Veteran began treatment for various psychological disorders.  His first diagnosis of bipolar disorder was made in June 2007.  In this record the Veteran reported he always had trouble maintaining a job and behaved differently from other people.  The Veteran reported things got worse when his parents passed away in the mid-1970s.  The Veteran also reported hearing voices sometimes, feeling paranoid, and having suicidal thoughts.  He further reported he was kicked out of the military because he could not adapt to military life.  A July 2008 treatment record further diagnosis bipolar disorder.  The Veteran reported becoming suicidal without medication.  

At the Veteran's November 2010 hearing, he stated he began developing psychiatric symptoms, including anger, depression, and anxiety, shortly before his discharge in 1984.  He specifically denied experiencing any chronic problems prior to his service.  

A private psychiatric evaluation was performed in July 2011 by a psychiatric nurse practitioner.  There, the Veteran reported having problems early in his life "coping adequately and holding a steady job."  He felt like people were always laughing at him.  He then joined the military, where he stated he had issues with peers and officers.  He stated other soldiers got angry when he screwed up and the entire group was punished; he claimed these soldiers then threatened him.  He also stated an officer threatened violence against him.  The nurse practitioner stated that the Veteran suffered from bipolar disorder "depressed with psychotic features."  She continued that the Veteran's experiences in the military, "although of short duration, have resulted in an intensification of symptomatology already present prior to the military."  

The Veteran underwent a VA mental disorder examination in March 2015.  The report indicates that the examiner reviewed the Veteran's electronic claims file.  The examiner noted diagnoses of "other specified bipolar/related disorder" and "other specified personality disorder."  For the personality disorder, the examiner noted that there was associated "antisocial/avoidant/borderline features."  The examiner also indicated that it was not possible to differentiate the symptoms between the two diagnoses, as there was overlap and this would require speculation.  The examiner concluded that the mental conditions caused him occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

A detailed history of the Veteran's life is recorded in the report.  The Veteran stated that he had a variety of hobbies while growing up and many friends.  He described a positive upbringing, but did state there was "much corporal punishment."  He reported that he got married in 1983 and was divorced in 1989, from which he has a now 30-year-old daughter whom he has not spoken to in a decade.  He reported a limited social life, but did have some contact with a brother.  The Veteran stated he joined the Navy in 1984 partly due to the fact that his father and brother had served in the military.  When questioned about his short stint of active duty service, he stated, "I [did not] know what I was getting into and found out it was not for me."  Post-discharge, the Veteran reported working for 20 years, including as a truck driver and in other capacities.  

The Veteran denied any psychological treatment as a child or adolescent as well as any family history of mental illness.  He reported hospitalization in 2014 for a day or two when he had suicidal ideation.  The examiner noted that review of the medical records indicated mental health treatment starting in the 1990s, with diagnoses including bipolar disorder, PTSD, bipolar 2 disorder, and depression.  In the symptoms section of the report, the examiner noted the Veteran suffered from depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  

The examiner concluded that there was insufficient evidence to indicate with specificity whether the Veteran had a mental condition that preexisted his active duty service.  Furthermore, the examiner stated that the Veteran's mental symptoms did not impair his occupational and social functioning until many years after his discharge in 1984.  The examiner concluded that, based upon his interview with the Veteran regarding his service, specifically the comment that it was "just not for [him]", the evidence did not suggest the two-month long enlistment caused or aggravated any mental health condition.  Furthermore, the examiner stated that objective psychological testing completed as part of the exam produced invalid results because of the Veteran's symptom exaggeration.  Based upon this information, the examiner opined that the bipolar disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  He also concluded that there was insufficient objective evidence which clearly and unmistakably indicated the bipolar condition existed prior to service.  

As discussed, it is presumed that the Veteran entered service in sound condition. The Veteran does not allege that he had a preexisting psychiatric disability.  The March 2015 VA examiner specifically indicated that there was no clear and unmistakable evidence to rebut the presumption of soundness.  It is acknowledged that the July 2011 private psychiatric nurse practitioner opined that the Veteran's mental symptomatology was increased as a result of his active duty service.  However, in order to rebut the presumption of soundness which attaches in this case, the evidence must clearly and unmistakably show that the Veteran's bipolar disorder pre-existed entry into service.  The clear and unmistakable-evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Here, the Board concludes that the nurse practitioner's opinion does not create an undebatable result, as the Veteran himself has denied ever experiencing mental issues prior to his active duty service.  Additionally, the VA examiner believed that there was insufficient evidence in the record to indicate that his bipolar condition preexisted service.  Therefore, the Board concludes that there is not the requisite clear and unmistakable evidence to rebut the presumption of soundness in this case.  
 
The Board attaches the most weight to the VA examiner's opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (with regard to medical opinions, the credibility and weight to be attached are within the Board's province as a finder of fact).  They are both competent and credible, as they were made after a thorough review of all the evidence of record and based upon a sound and well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiner's opinions were based upon the absence of any psychiatric treatment until 10 years after discharge, in addition to the lack of treatment or complaint while in-service.  This outweighs the private July 2011 opinion that the Veteran's active duty service "intensified the symptomology" of his psychiatric condition.  While this private examiner seemed to indicate that his bipolar condition existed prior to service, she did provide any rationale as to why this was the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value for an opinion is derived from the rationale offered, not only the data and conclusions).  Furthermore, as stated above, the Veteran himself has denied that he experienced any mental symptoms prior to his active duty service.  

The origin or cause of the Veteran's mental health conditions, including bipolar disorder, is not a simple question that can be determined based on mere observation by a lay person; thus the Veteran's lay opinion is not competent to establish a nexus between his service and these conditions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer.)  In this case, the Veteran's contentions are outweighed by the VA medical opinion of record against finding a relationship between the Veteran's current bipolar disorder and service, as well as evidence showing no treatment for a bipolar disorder until decades after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

As the Board has placed the most weight on the VA opinions of record against finding a relationship between the Veteran's service and his bipolar disorder, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


